113 F.3d 1242
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re OPHIR OIL COMPANY, INC., Debtor.OPHIR OIL COMPANY, INC., Appellant,v.PEOPLE of the STATE OF CALIFORNIA, In and For the COUNTY OFPLACER;  Simpson & Simpson, Inc.;  LorraineSimpson;  Robert Simpson, Appellees.
No. 96-15779.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1997.*Decided May 16, 1997.

Before:  PREGERSON, NOONAN and KLEINFELD, Circuit Judges.


1
ORDER**


2
For the reasons stated by the Bankruptcy Appellate Panel, we AFFIRM.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3